Citation Nr: 0604307	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-02 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to Agent Orange.

3.  Entitlement to service connection for impotency, on a 
direct and secondary basis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a low back 
condition.

6.  Entitlement to service connection for a left shoulder 
condition, on a direct and secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from May 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claims of 
entitlement to service connection for PTSD, diabetes 
mellitus, impotency, hypertension, a low back condition, and 
a left shoulder condition.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran does not have diabetes mellitus as a result 
of his service.

3.  The veteran does not have impotency as a result of his 
service, or a service-connected condition.
.
4.  The veteran does not have hypertension as a result of his 
service.

5.  The veteran does not have a low back condition as a 
result of his service.

6.  The veteran does not have a left shoulder condition as a 
result of his service, or a service-connected condition.



CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).

2.  Diabetes mellitus was not incurred or aggravated during 
the veteran's active military service, nor may it be presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).

3.  Impotency was not incurred or aggravated as a result of 
the veteran's active military service, or a service-connected 
condition.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2005).

4.  Hypertension was not incurred or aggravated during the 
veteran's active military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

5.  A low back condition was not incurred or aggravated 
during the veteran's active military service, nor may 
arthritis of the low back be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

6.  A left shoulder condition was not incurred or aggravated 
as the result of service, or a service-connected condition.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In May 2002, the veteran filed his claims for service 
connection for PTSD, diabetes mellitus, impotency, 
hypertension, a low back condition, and a left shoulder 
condition.  In January 2003, the RO denied the claims.  The 
veteran has appealed.    

A.  PTSD

The veteran asserts that he has PTSD as a result of two 
stressors: 1) being assaulted on base in Panama in late 1962, 
and 2) and a parachuting accident in early 1963.  He asserts 
that he was hospitalized on both occasions.  

Service records show that the veteran was stationed at Ft. 
Kobbe, CZ (Canal Zone) with an airborne unit between March 
and August of 1963, and that his awards include the parachute 
badge.  However, in light of the Board's determination that 
the preponderance of the evidence is against the claim that 
the veteran has PTSD, the issue of whether verified stressors 
exist is a "downstream" issue which will not be further 
discussed.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that under 38 U.S.C.A. § 1131, the veteran must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).

The veteran's service medical records include a separation 
examination report, dated in April 1965, which shows that his 
head and psychiatric condition, were clinically evaluated as 
normal.  In an accompanying report of medical history, he 
claimed to have "depression or excessive worry," and "loss 
of memory or amnesia."  The remainder of the service medical 
records are silent as to complaints, treatment or a diagnosis 
involving psychiatric symptoms, as well as a parachute 
accident, or an assault.

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1991 and 2004.  VA outpatient 
treatment reports, dated between 1997 and 2004, show that in 
January 2002, he sought treatment for anger management and 
depression.  He reported a history of violent behavior dating 
back to service, and a skull fracture during service which 
resulted in loss of consciousness for about a day and a half, 
and which required him to be hospitalized for about a month.  
He also reported a 20-year history of audio and visual 
hallucinations that  mainly occurred when he was depressed, 
and a head injury in 1963.  The Axis I diagnoses were mood 
disorder NOS (not otherwise specified), remote history of 
alcohol and cocaine dependence, R/O (rule out) bipolar vs. 
major depressive disorder, R/O PTSD, R/O personality change, 
aggressive type, due to a head injury, R/O intermittent 
explosive disorder, and R/O pathological gambling.  A report 
dated later that same month includes the same assessments, as 
well as psychotic disorder NOS.  Several reports, dated in 
February 2002 or thereafter, show that the veteran was 
diagnosed with a mood disorder.  Treatment reports from a Vet 
Center, dated between 2002 and 2004, show that he received 
ongoing counseling with a social worker; no diagnosis is 
listed.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has PTSD.  The veteran was 
not treated for psychiatric symptoms during service, and his 
psychiatric condition was clinically evaluated as normal upon 
separation from service.  Therefore, a chronic condition is 
not shown during service.  See 38 C.F.R. § 3.303.  With 
regard to the post-service evidence, several treatment 
reports dated in early 2002 contain speculative notations of 
"rule out PTSD."  However, in each case the notation of 
"rule out PTSD" was accompanied by several other competing 
diagnoses, and none of the notations of "rule out PTSD" are 
dated after early 2002.  These notations are therefore about 
four years old, and were never confirmed.  In summary, it 
appears that a number of diagnoses, to include PTSD, were 
considered when the veteran began receiving treatment in 
early 2002.  The veteran has repeatedly been diagnosed with a 
mood disorder since his earliest treatment, and the majority 
of the medical reports indicate that he is thought to have a 
mood disorder.  The Board therefore finds that the 
preponderance of the evidence shows that the veteran does not 
have PTSD, and that the claim must be denied.  Gilpin.


B.  Diabetes Mellitus

The veteran asserts that he has diabetes as a result of his 
service, to include as due to exposure to Agent Orange, or 
some other herbicide, during service in Panama between 
November 1962 and September 1963, at which time he asserts 
that herbicides were used to keep vegetation away from an 
airfield at Ft. Kobbe.  See veteran's appeal (VA Form 9), 
received in January 2004.

The veteran's service medical records include a separation 
examination report, dated in April 1965, which shows that his 
endocrine system was clinically evaluated as normal, and that 
urinalysis was negative for sugar.  In an accompanying report 
of medical history, he denied having a history of "sugar or 
albumin in urine."  The remainder of the service medical 
records are silent as to complaints, treatment or a diagnosis 
involving diabetes mellitus.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1991 and 2004.  Reports from Chino 
Community Hospital (CCH), dated in 1991, show that the 
veteran's discharge diagnoses included obesity, and acute 
pancreatitis, and that he had hypertension.  These reports 
also contain an assessment of uncontrolled diabetes with 
symptoms acute onset.  VA outpatient treatment reports, dated 
between 1997 and 2004, contain a number of notations to the 
effect that diabetes mellitus was first diagnosed no earlier 
than 1990, and that it began after he developed pancreatitis, 
and that it was related to his pancreatitis (the Board notes 
that service connection is not currently in effect for 
pancreatitis).  

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. Under 38 U.S.C.A. § 1116(f), a claimant, 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (emphasis 
added).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Board finds that the preponderance of the evidence is 
against the claim.  The veteran's service medical records do 
not show any treatment for diabetes symptoms, or diagnosis of 
diabetes mellitus.  Therefore, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  In addition, 
the earliest evidence relevant to the claimed disability is 
dated in 1991.  This is approximately 25 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing that the 
appellant has diabetes mellitus as a result of any injury or 
disease incurred during his service.  In this regard, the 
medical files associate his diabetes mellitus with an attack 
of pancreatitis in about 1990.  In addition, there is no 
competent evidence to show that diabetes mellitus was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. § 3.307, 3.309.  To 
the extent that a claim has been presented based on exposure 
to herbicides during service, as noted above, the presumption 
of exposure to herbicides is provided to all veterans who 
served in Vietnam during the Vietnam era.  In this case the 
veteran served in Panama and thus he is not entitled to the 
statutory presumption of exposure to herbicides while in 
service.  38 U.S.C.A. § 1116(f).  Therefore, service 
connection under the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309 is not warranted.  Furthermore, even 
assuming arguendo that exposure to herbicides was shown 
during service, there is no competent evidence showing that 
the veteran has diabetes as a result of exposure to 
herbicides during service.  Combee; see also Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

C.  Impotency

The veteran's service medical records include a separation 
examination report, dated in April 1965, which shows that his 
G-U (genitourinary) system was clinically evaluated as 
normal.  An accompanying report of medical history does not 
show that he claimed any relevant symptoms.  The remainder of 
the service medical records are silent as to complaints, 
treatment or a diagnosis involving impotency.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1991 and 2004.  As previously noted, 
reports from CCH show that the veteran has a history of 
diabetes beginning in 1991, and that he had hypertension as 
of 1991.  VA outpatient treatment reports, dated between 1997 
and 2004, show that in 2001 he was noted to have low 
testosterone levels, and erectile dysfunction, and that his 
erectile dysfunction was "rt" (related to) diabetes, 
hypertension, and hypogonadism.  See e.g., reports dated in 
June and July of 2001.  The reports indicate that use of 
Viagra was suggested.  An October 2001 report shows that the 
veteran reported that his symptoms had improved with use of 
Viagra.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has impotency as a result 
of his service.  The veteran was not treated for 
genitourinary symptoms during service, and his genitourinary 
system was clinically evaluated as normal upon separation 
from service.  Therefore, a chronic condition is not shown 
during service.  See 38 C.F.R. § 3.303.  With regard to the 
post-service evidence, VA treatment reports dated beginning 
in 2001 show that he was noted to have erectile dysfunction, 
and that his symptoms improved with use Viagra.  It therefore 
does not appear that impotency is show, Gilpin, and in any 
event, the first evidence of erectile dysfunction is dated in 
2001.  This is approximately 35 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  Maxson.  Furthermore, 
there is no competent evidence showing that the appellant has 
impotency as a result of any injury or disease incurred 
during his service.  To the extent that the veteran has 
argued that he has impotency due to hypertension, diabetes, 
and/or a low back condition, see veterans notice of 
disagreement, received in August 2003, in this decision the 
Board has determined that service connection is not warranted 
for any of these conditions.  Therefore, service connection 
on a secondary basis is not warranted.  See 38 C.F.R. 
§ 3.310.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

D.  Hypertension

The veteran's service medical records include a separation 
examination report, dated in April 1965, which shows that his 
heart, and vascular system, were clinically evaluated as 
normal, and that his blood pressure was 122/86.  A chest X-
ray was negative.  In an accompanying report of medical 
history, he denied having a history of "pain or pressure in 
chest," and "palpitation or pounding in heart," or "high 
or low blood pressure."  The remainder of the service 
medical records are silent as to complaints, treatment or a 
diagnosis involving hypertension.  

 The post-service medical evidence consists of VA and non-VA 
reports, dated between 1991 and 2004.  As previously noted, 
reports from CCH show that the veteran has a history of 
diabetes beginning in 1991, and that he had hypertension as 
of 1991.  VA outpatient treatment reports, dated between 1997 
and 2004, also note that he has hypertension.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has hypertension as a 
result of his service.  The veteran was not treated for 
hypertension during service, and his heart and vascular 
system were clinically evaluated as normal upon separation 
from service.  Therefore, a chronic condition is not shown 
during service.  See 38 C.F.R. § 3.303.  With regard to the 
post-service evidence, CCH reports dated beginning in 1991 
show that he was noted to have hypertension.  Therefore, the 
first evidence of hypertension is dated in 1991.  This is 
approximately 25 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  Maxson.  Furthermore, there is no 
competent evidence showing that the appellant has 
hypertension as a result of any injury or disease incurred 
during his service.  Finally, there is no competent evidence 
to show that hypertension was manifest to a compensable 
degree within one year of separation from service.  See 
38 C.F.R. § 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

E.  Low Back Condition

The veteran's service medical records include a February 1965 
report which shows that the veteran sought treatment for back 
ache and severe pain while bending.  The report notes 
"common cold."  The veteran's separation examination 
report, dated in April 1965, shows that his spine was 
clinically evaluated as normal.  In an accompanying report of 
medical history, he did not report any relevant symptoms.  
The remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis involving a low back 
condition.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1991 and 2004.  These reports do not 
show that the veteran has been diagnosed with a low back 
condition.  Accordingly, there is no competent evidence to 
show that the veteran has a low back condition, and the Board 
therefore finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  
Gilpin.




F.  Left Shoulder Condition

The veteran's service medical records include a separation 
examination report, dated in April 1965, which shows that his 
upper extremities were clinically evaluated as normal.  In an 
accompanying report of medical history, he denied having a 
history of painful or trick shoulder.  The remainder of the 
service medical records are silent as to complaints, 
treatment or a diagnosis involving a left shoulder disorder.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1991 and 2004.  VA outpatient 
treatment reports, dated between 1997 and 2004, show that 
beginning in September 2001, the veteran began receiving 
treatment for a two-month history of left shoulder pain.  He 
was noted to have osteoarthritis.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has a left shoulder 
condition as a result of his service.  The veteran was not 
treated for a left shoulder condition during service, and his 
musculoskeletal system was clinically evaluated as normal 
upon separation from service.  Therefore, a chronic condition 
is not shown during service.  See 38 C.F.R. § 3.303.  With 
regard to the post-service evidence, he is shown to have a 
left shoulder condition beginning in 2001.  Therefore, the 
first evidence of a left shoulder condition comes 
approximately 35 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  Maxson.  Furthermore, there is no 
competent evidence showing that the appellant has a left 
shoulder condition as a result of any injury or disease 
incurred during his service.  Finally, there is no competent 
evidence to show that left shoulder arthritis was manifest to 
a compensable degree within one year of separation from 
service.  See 38 C.F.R. § 3.307, 3.309.  To the extent that 
the veteran has argued that he has a left shoulder condition 
due to diabetes, see veterans notice of disagreement, 
received in August 2003, in this decision the Board has 
determined that service connection is not warranted for this 
condition.  Therefore, service connection on a secondary 
basis is not warranted.  See 38 C.F.R. § 3.310.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  

G.  Conclusion

The Board has considered the appellant's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997). In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the appellant's claim for service connection for 
PTSD, diabetes mellitus, impotency, hypertension, a low back 
condition, and a left shoulder condition must be denied.

The Board finds that the preponderance of the evidence is 
against the appellant's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).


II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in 
November 2002, and November 2004, (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claims.  In 
addition, by virtue of the rating decision on appeal,  the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the appellant to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the SOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  Although the veteran 
has not been afforded VA examinations covering the claimed 
disabilities, and etiological opinions have not been 
obtained, the Board finds that the evidence, discussed supra, 
warrants the conclusion that a remand for examinations and 
etiological opinions is not necessary to decide the claims.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2005); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, the evidence shows that the claims 
suffer from various combinations of the following defects: 
the veteran is not shown to have received treatment for, or a 
diagnosis of, the claimed condition during service, the 
claimed condition is first shown many years after service, 
and the claims file does not currently contain objective 
evidence showing that the claimed condition is related to his 
service or a service-connected condition.  Accordingly, the 
Board finds that a remand is not required.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for PTSD is denied.

Service connection for diabetes mellitus is denied.

Service connection for impotency is denied.

Service connection for hypertension is denied.

Service connection for a low back condition is denied.

Service connection for a left shoulder condition is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


